   Case 2:19-cv-05206-ES-MAH Document 1 Filed 02/11/19 Page 1 of 8 PageID: 1




 CHALOS & CO, P.C.
 Attorneys for Plaintiff
 Melissa Patzelt-Russo
 55 Hamilton Avenue
 Oyster Bay, NY 11771
 Telephone: (516) 714-4300


                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 GLANDER INTERNATIONAL BUNKERING                        IN ADMIRALTY
 INC.,
                                                        NO. 19-CV-
                        Plaintiff,

        v.

 M/V DVINA GULF, IMO No. 9336464, her
 engines, freights, apparel, appurtenances, tackle,
 etc., in rem,

                        Defendant.

                VERIFIED COMPLAINT WITH PRAYER FOR PROCESS
                 OF MARITIME ATTACHENT AND GARNISHMENT

       COMES NOW, Plaintiff GLANDER INTERNATIONAL BUNKERING INC.

(hereinafter “GIB” or “Plaintiff”), by and through its undersigned counsel, and files this Verified

Complaint against the Defendant M/V DVINA GULF, IMO No. 9336464, her engines, freights,

apparel, appurtenances, tackle, etc., in rem (hereinafter “M/V DVINA GULF” or “the Vessel”),

alleges and pleads as follows:

                         I. JURISDICTION, VENUE AND PARTIES

       1.      This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure. This case falls under this Court’s admiralty and maritime

jurisdiction pursuant to 28 U.S.C. § 1333, and §31341 of the Commercial Instruments and

Maritime Lien Act, 46 U.S.C. §§ 31301-31343, and is brought under the provisions of Rule C of
                                                  1
      Case 2:19-cv-05206-ES-MAH Document 1 Filed 02/11/19 Page 2 of 8 PageID: 2



the Supplemental Rules for Certain Admiralty and Maritime Claims (hereinafter “Rule C”).

           2.     Jurisdiction is founded on the presence within the District of the M/V DVINA

    GULF, which may be arrested to enforce a maritime lien in accordance with the provisions of

    Rule C, as pled in Section III below.

           3.     Plaintiff, GIB, is a corporation engaged in the business of providing maritime

    necessaries to ships, namely bunkers, with an address at 2401 PGA Blvd., Suite 155, Palm

    Beach Gardens, Florida 33410.

           4.     Defendant M/V DVINA GULF was and is an ocean going chemical/oil products

    tanker, registered in Belize, with IMO number 9336464, call sign of V3YM4, and is now, or will

    be during the pendency of this action, in the District of New Jersey, and subject to the

    jurisdiction and venue of this Honorable Court. Upon information and belief, the Vessel’s

    registered owner is Viterlef Management Co.

                                    II. THE SUBSTANTIVE CLAIMS

          5.      GIB brings this action in order to recover amounts indisputably due and owing to

it by Defendant, arising from the supply of bunkers to the M/V DVINA GULF, pursuant to a

maritime contract.1

          6.      On or about May 30, 2018, Sea Oil Shipping Ltd. (hereinafter “SEA OIL”)

engaged GIB for a bunker supply delivery of FO-380 CST to the Vessel at the Port of

Rotterdam, Netherlands.

          7.      On May 30, 2018, GIB confirmed that it would supply the Vessel with the

requested quantity of bunkers at the Port of Rio Grande on June 1, 2018 by sending SEA OIL an


1
  GIB previously obtained security from the Court of Brindisi, Italy. As set forth in the accompanying motion and
memorandum in support of warrant of arrest, GIB will release the foreign security once the Vessel in successfully
arrested. Security in the Italian proceedings in being contested by owners of the Vessel on the basis that there is no
right to recovery in the foreign proceedings.
                                                           2
   Case 2:19-cv-05206-ES-MAH Document 1 Filed 02/11/19 Page 3 of 8 PageID: 3



Order Confirmation the same day. A copy of GIB’s Order Confirmation is attached hereto as

Exhibit 1.

       8.      On or about July 20, 2018, SEA OIL engaged GIB for a second bunker supply

delivery of FO-380 CST to the Vessel at the Port of Rio Grande, Brazil.

       9.      On July 20, 2018, GIB confirmed that it would supply the Vessel with the

requested quantity of bunkers on the Rio Grande on July 22, 2018 by sending SEA OIL an

Order Confirmation the same day. A copy of GIB’s Order Confirmation is attached hereto as

Exhibit 2.

       10.     The two (2) bunker supply contracts incorporates GIB’s General Terms and

Conditions of Sale.     A copy of GIB’s General Terms and Conditions of Sale (GTCS) is

attached hereto as Exhibit 3.

       11.     The supply of bunkers was for the account of “DVINA GULF and/or master

and/or owners and/or charterers and/or managers and/or operators and/or Viterlef Management

Ltd. and/or Sea Oil Shipping Ltd.” See Exhibit 1, Exhibit 2.

       12.     Clause 14 of the specific Terms and Conditions governing the bunker supply

contract states as follows:

       In addition to any other security the Seller may have, and as this Contract is entered into
       and product is supplied upon the faith and credit of the Vessel, it is agreed and
       acknowledged that a lien over the Vessel is created for the price of the Fuel supplied
       together with any interest accrued. The Buyer, if not the Owner of the Vessel, hereby
       expressly warrants that they have full authority of the Agents/Traders/Owners/Managers
       /Operators/Charterers to pledge the Vessel in favor of the Seller and that they have given
       notice of the provisions of this Contract to them. The Seller shall not be bound by any
       attempt by any person to restrict, limit or prohibit its lien(s) attaching to a Vessel. The
       laws of the United States, including but not limited to the Commercial Instruments
       and Maritime Lien Act, shall always apply with respect to the existence of a maritime
       lien, regardless of the country in which Seller takes legal action. Seller shall be entitled
       to assert its rights of lien or attachment or other rights, whether in law, in equity, or
       otherwise, in any jurisdiction where the Vessel may be found.


                                                 3
   Case 2:19-cv-05206-ES-MAH Document 1 Filed 02/11/19 Page 4 of 8 PageID: 4



See Exhibit 3, Clause 13, (emphasis added). Accordingly, Plaintiff may and does now seek

enforcement of a maritime lien for the supply of necessaries, i.e. bunker fuel, under the

provisions of 46 U.S.C. §§ 31341 et seq.

       13.      In accordance with the first bunker supply contract, on July 3, 2018, GIB

supplied 849.739 metric tons of FO380-CST fuel oil to the Vessel at the Port of Rotterdam. A

copy of the Bunker Delivery Receipt is attached hereto as Exhibit 4.

       14.     Upon delivery of the bunkers, a Bunker Delivery Receipt was stamped with the

seal of the Vessel. Id.

       15.     By stamping the Bunker Delivery Receipt, the Vessel’s Chief Engineer acted on

behalf of the Vessel and her Owner and/or Operator to procure bunkers, and thereby accepted

them on behalf of, inter alia, the Vessel. Id.

       16.     In accordance with the second bunker supply contract, on July 25, 2018, GIB

supplied 1.200.083 metric tons of FO380-CST fuel oil to the vessel at the Port of the Rio

Grande. A copy of the Bunker Delivery Receipt is attached hereto as Exhibit 5.

       17.     Upon delivery of the bunkers, a Bunker Delivery Receipt was stamped with the

seal of the Vessel. Id.

       18.     By stamping the Bunker Delivery Receipt, the Vessel’s Chief Engineer acted on

behalf of the Vessel and her Owner and/or Operator to procure bunkers, and thereby accepted

them on behalf of, inter alia, the Vessel. Id.

       19.     On June 3, 2018, GIB submitted an invoice numbered “GIB0618020” for the

delivery of the bunkers for the first bunker request for the total amount of USD 369,338.70. A

copy of the invoice is attached hereto as Exhibit 6. Payment of the invoice was due within

forty-five (45) days from delivery, July 18, 2018. See Exhibit 1.


                                                  4
   Case 2:19-cv-05206-ES-MAH Document 1 Filed 02/11/19 Page 5 of 8 PageID: 5



       20.     SEA OIL made a partial payment to the outstanding invoice numbered

“GIB0618020” of USD 234,669.19. The remaining balance of USD 134,669,51 has never been

remitted.

       21.     On July 25, 2018, GIB submitted an invoice numbered “GIB0718212” for the

delivery of the bunkers for the second bunker request to the Vessel for the total amount of USD

584,041.09. A copy of the invoice is attached hereto as Exhibit 7. Payment of the invoice was

due within forty-five (45) days from delivery, September 8, 2018. See Exhibit 2.

       22.     No payment for the bunkers delivered to the Vessel has ever been remitted for the

second bunker request.

       23.     As of the date of this filing, and despite demands to the Vessel and her owners

and managers, GIB has not received payment for the bunker supply for an aggregate principal

amount for the two (2) invoices of USD 718,710.60. Outstanding interests have accrued totaling

USD 42,526.46. In addition, outstanding late fees have accrued pursuant to GIB’s General

Terms and Conditions of USD 190,675.97.

       24.     The said bunkers delivered to the Vessel were necessary to the accomplishment

of her mission; to wit: trade worldwide as a commercial ship. The Vessel’s charterers and

officers, representatives, and agents were authorized to order the necessaries for the account and

on the credit of the Vessel.

       25.     The Vessel has received the benefit of the bunker deliveries provided by Plaintiff

and is indebted to Plaintiff, GIB, and obligated to pay for the aforementioned necessaries.

Furthermore, pursuant to Clause 4(d), GIB as seller retained title to the bunkers until the fuel

was fully paid for. See Exhibit 3.

       26.     Under Clauses 19 of GIB’s Terms and Conditions governing the contract for the


                                                 5
   Case 2:19-cv-05206-ES-MAH Document 1 Filed 02/11/19 Page 6 of 8 PageID: 6



sale of bunkers to the M/V DVINA GULF, the laws of the United States, including CIMLA are

applicable for the purpose of the existence of a maritime lien and securing payment of any

amount due and owing to the Plaintiff. Accordingly, Plaintiff may and does now seek

enforcement of a maritime lien for the supply of necessaries, i.e. bunker fuel, under the

provisions of 46 U.S.C. §§ 31341 et seq. See Exhibit 3.

       27.     As a result of the foregoing, GIB has a maritime lien on the M/V DVINA GULF

for the provision of necessaries, i.e. bunker fuel, enforceable in admiralty in accordance with the

provisions of Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims.

       28.     Plaintiff has performed all conditions precedent to warrant full and complete

payment for the aforementioned services.

       29.     Payment of all sums has been duly demanded by Plaintiff from the Vessel and its

owners, managers, and agents; however, to date, Defendant has neglected, failed, or otherwise

refused to pay the outstanding aggregate sum of USD 718,710.60, plus interest and costs, which

is indisputably due and owing for the bunkers under the relevant bunker supply contract.

                 III. ALLEGATIONS IN SUPPORT OF RULE C ARREST

       30.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

“1” through “29” and incorporates those allegations herein.

       31.     As a result of Defendant’s failure to pay the amounts owed to Plaintiff for the

bunkers supplied to the Vessel, under the terms of the bunker supply contract, Plaintiff’s claim

for the aggregate amount of USD 718,710.60, plus interest and costs, attaches as a maritime lien

on the said vessel in favor of Plaintiff and is enforceable under the provision of 46 U.S.C. §

31341 et seq. with suit in rem.

       32.     It is common in Rule C arrest cases for the security (for applicable costs, fees,


                                                  6
   Case 2:19-cv-05206-ES-MAH Document 1 Filed 02/11/19 Page 7 of 8 PageID: 7



interest, etc.) to be set at one and a half (1.5) times of the fairly stated claim, and therefore

Plaintiff seeks an Order of Arrest in the amount of USD 1,078,065.90. See Supplemental Rule

E(5) (permitting substitute security up to twice the amount of Plaintiff’s fairly stated claim to

cover interest, costs, and fees, etc.).

          33.   Accordingly, Plaintiff seeks to enforce its maritime lien, pursuant to Rule C of

the Supplemental Rules for Admiralty and Maritime Claims and Asset Forfeiture Actions.

           WHEREFORE PREMISES CONSIDERED, Plaintiff prays as follows:

          A.    That process in due form of law, according to the practice of this Honorable

Court in cases of admiralty and maritime jurisdiction issue against Defendant M/V DVINA

GULF (IMO 9336464) her engines, freights, apparel, appurtenances, tackle etc. in rem,

including the issuance of a warrant for the arrest of the M/V DVINA GULF, and that the said

vessel be seized by the U.S. Marshal to be held as security against any judgment to be entered

herein;

          B.    That judgment be entered in favor of Plaintiff and against the Defendant M/V

DVINA GULF in rem, for the amount pled herein as well as for interest, costs, attorney fees,

and disbursements for this action;

          C.    That the M/V DVINA GULF, her engines, freights, apparel, appurtenances,

tackle etc. in rem, after her arrest be condemned and sold, free and clear of all liens and

encumbrances, to satisfy the judgment, and that the Court award Plaintiff out of the proceeds of

the said sale, the full amount of its claim, together with interest, costs and attorney’s fee;

          D.    That the Court grant Plaintiff such other and further relief as may be just,

equitable, and proper.




                                                    7
  Case 2:19-cv-05206-ES-MAH Document 1 Filed 02/11/19 Page 8 of 8 PageID: 8



Dated: February 8, 2019                     Respectfully Submitted,
       Oyster Bay, New York
                                            CHALOS & CO, P.C.

                                  By:       /s/ Melissa Patzelt-Russo
                                            Melissa Patzelt-Russo (MP-8150)
                                            NJ State Bar ID: 022572010
                                            55 Hamilton Avenue
                                            Oyster Bay, New York 11771
                                            Telephone: 516-714-4300
                                            Facsimile: 516-750-9051
                                            mrusso@chaloslaw.com

                                            Attorneys for Plaintiff
                                            Glander International Bunkering Inc.

OF COUNSEL

Chalos & Co, P.C.
George M. Chalos
Briton P. Sparkman
Pro Hac Vice Forthcoming
55 Hamilton Avenue
Oyster Bay, NY 11771
Telephone: 516-714-4300
Facsimile: 516-750-9051
gmc@chaloslaw.com
bsparkman@chaloslaw.com




                                        8
